                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )
                                                    )
            Plaintiff,                              )
                                                    )
 v.                                                 ) No. 4:20 MJ 7180 SPM
                                                    )
 MICHAEL J. AVERY,                                  ) FILED UNDER SEAL
                                                    )
            Defendant.                              )
                                                    )

                             UNITED STATES OF AMERICA'S
                            MOTION TO DISMISS COMPLAINT

       COMES NOW, the United States of America and states as follows in support of its motion

to dismiss the complaint against defendant Michael J. Avery:

       1.       On May 31, 2020, a one-count complaint was filed against Michael J. Avery in the

above-referenced matter.

       2.       This investigation remains ongoing, in this jurisdiction and elsewhere.

       3.       The United States moves to dismiss, and respectfully requests that this Court

dismiss, the charges against Michael J. Avery in this matter (case number 4:20 MJ 7180 SPM), for

now, without prejudice.



                                                     Respectfully submitted,

                                                     JEFFREY B. JENSEN
                                                     United States Attorney

                                                     /s/ Michael A. Reilly
                                                     MICHAEL A. REILLY, #43908(MO)
                                                     Assistant United States Attorney
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )
                                                    )
           Plaintiff,                               )
                                                    )
 v.                                                 ) No. 4:20 MJ 7180 SPM
                                                    )
 MICHAEL J. AVERY,                                  ) FILED UNDER SEAL
                                                    )
          Defendant.                                )
                                                    )

                                   ORDER FOR DISMISSAL

       Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure and by leave of this

Court endorsed hereon, the United States of America, via the United States Attorney for the

Eastern District of Missouri, hereby dismisses the complaint filed against the above-named

defendants without prejudice.



                                                      Respectfully submitted,

                                                      JEFFREY B. JENSEN
                                                      United States Attorney

                                                      /s/ Michael A. Reilly
                                                      MICHAEL A. REILLY, #43908(MO)
                                                      Assistant United States Attorney



Leave of Court is granted for the filing of the foregoing dismissal.


                                                      ___________________________________
                                                      UNITED STATES MAGISTRATE JUDGE


Dated: This _____ day of June, 2020.
                                CERTIFICATE OF SERVICE

I hereby certify that on June 17, 2020, the foregoing was filed electronically with the Clerk of the
Court to be served by operation of the Court’s electronic filing system upon all counsel of record.


                                                     BY: /s/ Michael A. Reilly
                                                     MICHAEL A. REILLY, #43908(MO)
